Title: From James Madison to William C. C. Claiborne, 20 July 1803
From: Madison, James
To: Claiborne, William C. C.


Sir
Department of State July 20th. 1803.
I have the honor to request you to forward the enclosed letter to Mr. Clark. I have left it open for your information, and enclosed a copy of the President’s proclamation for convening Congress and a summary of the contents of the Treaty with France, for your own use. With great respect, I have the honor to be, sir, Your most obed. servt.
James Madison
P. S. Be pleased also to forward the enclosed letter & packet for Mr. Laussat
 

   
   RC (NhD); letterbook copy (DNA: RG 59, DL, vol. 14). In a clerk’s hand, signed by JM. Postscript not included in letterbook copy.



   
   JM to Daniel Clark, 20 July 1803.



   
   Enclosures not found, but both the president’s proclamation and a summary of the treaty contents were printed in the National Intelligencer, 18 July 1803.



   
   Enclosure not found, but the letter for Pierre Clément Laussat was probably from Pichon, 19 July 1803, informing him that the Louisiana treaty had been made public (Kukla, Guide to the Laussat PapersJon Kukla, ed., A Guide to the Papers of Pierre Clément Laussat, Napoleon’s Prefect for the Colony of Louisiana, and of General Claude Perrin Victor at the Historic New Orleans Collection (New Orleans, 1993)., pp. 65–66).


